DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, see pg. 7, filed 10/13/2020, with respect to the objection of claim 1 have been fully considered and are persuasive.  The objection of claim 1 has been withdrawn. 
  Applicant’s arguments, see pg. 7, filed 10/13/2020, with respect to the 35 U.S.C. §112(b) rejection of claims 6 and 7 have been fully considered and are persuasive.  The 35 U.S.C. §112(b) rejection of claims 6 and 7 has been withdrawn.
Applicant’s arguments with respect to the 35 U.S.C. §103 rejection of claim(s) 1-3, 5, and 8-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As explained below the amended limitation are taught by AOI which was previously cited with respect to dependent claims.  As discussed below AOI teaches ensuring that the driver is in a state to take control of the vehicle.
Applicant's arguments filed 10/13/2020 with respect to the 35 U.S.C. §103 rejection of claims 6 and 7 have been fully considered but they are not persuasive.
Applicant contends the combination of Ichikawa and Terada does not teach determining a travel direction when no destination is set.  The Examiner disagrees because determining a route would include determining a travel direction.  In other words a route with a start and end would include a travel direction.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 9304513 (Ichikawa et al.) in view of US 2007/0156331 (Terada et al.) and US 2019/0056732 (AOI et al.).
With respect to claim 1
Ichikawa teaches: An auto-drive apparatus (see at least Fig 1; #1; and col. 5 lines 10-20) comprising:
a destination obtainer configured to obtain (see at least Fig 1; #3; and col. 5 lines 12-19), using a processor (see at least Fig 1; #5; and col. 5 lines 16-20),  a travel destination of a subject vehicle (see at least Fig 1; #3; and col. 5 lines 12-19; Discussing a destination setting unit.);
an auto-drive processor configured to control (see at least Fig 1, 2, 4, and 6; #5 and #6, S12, S22, and S32; and col. 6 line 14-25), using a processor (see at least Fig 1; #5; and col. 5 lines 16-20), an auto-drive of the vehicle toward the travel destination obtained by the destination obtainer (see at least Fig 1, 2, 4, and 6; #5 and #6, S12, S22, and S32; and col. 6 line 14-25; Discussing generating a rout to the distinction and autonomously driving the vehicle along the route.);
a condition determiner configured to determine (see at least Fig 1; #2; and col. 5 lines 20-35), using a processor (see at least Fig 1; #5; and col. 5 lines 16-20), whether an auto-drive start condition is satisfied based on an input signal from a device disposed in the vehicle (see at least Fig 1; #2; and col. 5 lines 20-35; Discussing an automated driving switch.), and
a temporary destination setter configured to set (see at least Fig 1, 2; #53, #54, S14-18; and col. 6-7 lines 35-50), using a processor (see at least Fig 1; #5; and col. 5 lines 16-20), a temporary destination according to a preset rule in response to no travel destination having been obtained by the destination obtainer after the condition determiner determining that the auto-drive start condition is satisfied (see at least Fig 1, 2; #53, #54, S14-18; and col. 6-7 lines 35-50; Discussing determining a temporary destination if no destination is set. The Examiner notes that this language is being interpreted to mean that no destination from the destination obtainer is received prior to the auto-drive start condition.), 
wherein 
the auto-drive processor starts the auto-drive of the vehicle toward the temporary destination set by the temporary destination setter in response to no destination travel destination having been obtained by the destination obtainer after the condition determiner determining that the auto-drive start condition is satisfied (see at least Fig 1, 2; #53, #54, S14-18; and col. 6-7 lines 35-50; Discussing determining a temporary destination if no destination is set.), 
the temporary destination setter sets, as the temporary destination, either a safe area where the subject vehicle is stoppable without obstructing  traffic or a proximate position within a preset distance from the safe area (see at least Fig 2; S18; and col. 8 lines 30-40).
wherein the auto-drive start condition is a condition to start the auto-drive of the vehicle (see at least Fig 1; #2; and col. 5 lines 20-35; Discussing an automated driving switch.).
Ichikawa does not specifically teach:
wherein the start condition is a condition to start the vehicle from a stop state of the vehicle;
an occupant state recognizer configured to determine whether a driver's seat occupant sitting in a driver's seat of the vehicle is in a drive authority delegable state based on occupant state data provided by an occupant state sensor that detects an occupant state of the driver's seat occupant, the drive authority delegable state comprising a state in which the driver's seat occupant is capable state of performing a drive operation of the vehicle; 
wherein:
in response to the auto-drive processor determining that the vehicle has arrived at the temporary destination, the occupant state recognizer determines whether the driver's seat occupant is in a drive authority delegable state, and
in response to the occupant state recognizer determining that the driver's seat occupant is not in a drive authority delegable state, the temporary destination setter sets, as the temporary destination, either a safe area where the vehicle is stoppable without obstructing traffic or a proximate position within a preset distance from the safe area.
In other words Ichikawa does not specifically teach that the system starts when the vehicle is started.  However it would have been obvious to one of ordinary skill in the art at the time the invention was filed that the process taught by Ichikawa could be performed when the vehicle starts and autonomous drive is requested with no destination.  Specifically Terada teaches:
wherein the start condition is a condition to start the vehicle from a stop state of the vehicle (see at least Fig 6; S101-103; and ¶0067-68; Discussing staring the navigation process when the vehicle is turned on and requested by the operator.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teaching of Ichikawa by having the start condition be a condition to start the vehicle in a stop state as taught by Terada, because doing so would allow the system to begin navigating sooner (see Terada Abstract).  Thus saving the user time. 
The combination of Ichikawa and Terada does not specifically teach:
an occupant state recognizer configured to determine whether a driver's seat occupant sitting in a driver's seat of the vehicle is in a drive authority delegable state based on occupant state data provided by an occupant state sensor that detects an occupant state of the driver's seat occupant, the drive authority delegable state comprising a state in which the driver's seat occupant is capable state of performing a drive operation of the vehicle;
wherein:
in response to the auto-drive processor determining that the vehicle has arrived at the temporary destination, the occupant state recognizer determines whether the driver's seat occupant is in a drive authority delegable state, and
in response to the occupant state recognizer determining that the driver's seat occupant is not in a drive authority delegable state, the temporary destination setter sets, as the temporary destination, either a safe area where the vehicle is stoppable without obstructing traffic or a proximate position within a preset distance from the safe area.
However AOI teaches:
an occupant state recognizer (see at least Fig 2 and 3; #13, #22, and #23, and ¶0128-137) configured to determine whether a driver's seat occupant sitting in a driver's seat of the vehicle (see at least Fig 2 and 3; #13, #22, and #23, and ¶0128-137) is in a drive authority delegable state (see at least Fig 2 and 3; #13, #22, and #23, and ¶0128-137) based on occupant state data provided by an occupant state sensor (see at least Fig 2; #13, #22, and #23; and ¶0112, ¶0118, and ¶0125) that detects an occupant state of the driver's seat occupant (see at least Fig 2; #13, #22, and #23, and ¶0125-128), the drive authority delegable state comprising a state in which the driver's seat occupant is capable state of performing a drive operation of the vehicle (see at least Fig 1 and 2; #14, Z1, and Z2; and ¶0146-152).
wherein:
in response to the auto-drive processor determining that the vehicle has arrived at the temporary destination (see at least Fig 1, Z1, Z2, P1, and P2; and ¶0100-0103; Discussing the vehicle switching control at a zone on the way to the final destination.), the occupant state recognizer determines whether the driver's seat occupant is in a drive authority delegable state (see at least Fig 2 and 3; #13, #22, and #23, and ¶0128-137), and
in response to the occupant state recognizer determining that the driver's seat occupant is not in a drive authority delegable state (see at least Fig 1-3; Z1, Z2, and #14; and ¶0155-157), the temporary destination setter sets, as the temporary destination, either a safe area where the vehicle is stoppable without obstructing traffic or a proximate position within a preset distance from the safe area (see at least Fig 1-3; Z1, Z2, and #14; and ¶0155-157; Discussing pulling the vehicle over if the driver is not ready to take over.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Ichikawa and Terada by having the system recognize if the driver is capable of driving the vehicle when exiting automatic driving, and finding a safe area to stop if the driver is not ready, as taught by AOI, because doing so would ensure the driver is capable/ready to drive (see at least AOI ¶0007-0008).  Thus increasing the overall safety of the system.   
With respect to claim 5 
The combination of Ichikawa and Terada does not specifically teach:
Wherein
the auto-drive processor performs a drive authority delegation process for delegating a drive authority to the driver's seat occupant when the destination is not set when the vehicle arrives at the temporary destination and the occupant state recognizer determines that the driver's seat occupant is in a capable state for performing the drive operation, and 
the auto-drive processor performs the auto-drive of the vehicle to a nearest safe area that is nearest to the temporary destination and stops the vehicle when the occupant state recognizer determines that the driver's seat occupant is not in the capable state for performing the drive operation.
However AOI teaches:
wherein 
the auto-drive processor performs a drive authority delegation process for delegating a drive authority to the driver's seat occupant when the destination is not set when the vehicle arrives at the temporary destination and the occupant state recognizer determines that the driver's seat occupant is in a capable state for performing the drive operation (see at least Fig 1 and 2; #14, Z1, and Z2; and ¶0146-152), and 
the auto-drive processor performs the auto-drive of the vehicle to a nearest safe area that is nearest to the temporary destination and stops the vehicle when the occupant state recognizer determines that the driver's seat occupant is not in the capable state for performing the drive operation (see at least Fig 1; Z1, Z2, and #14; and ¶0155-157).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Ichikawa and Terada by having the auto-drive processor performs a drive authority delegation process for delegating a drive authority to the driver's seat occupant when the destination is not set when the vehicle arrives at the temporary destination and the occupant state determiner determines that the driver's seat occupant is in a capable state for performing the drive operation, and the auto-drive processor performs the auto-drive of the vehicle to a nearest safe area that is nearest to the temporary destination and stops the vehicle when the occupant state determiner determines that the driver's seat occupant is not in the capable state for performing the drive operation as taught by AOI, because doing so would allow prevent the vehicle from transitioning to a manual mode when a driver is not prepared.  Thus making the vehicle safer.
With respect to claim 10
Ichikawa teaches:
wherein  the condition determiner determines whether the vehicle occupant would like to start the auto-drive of the vehicle based on the operation of the vehicle occupant (see at least Fig 1; #2; and col. 5 lines 20-35; Discussing an automated driving switch.), and determines that the auto-drive start condition is satisfied based on a determination that the vehicle occupant would like to start the auto-drive of the vehicle (see at least Fig 1; #2; and col. 5 lines 20-35; Discussing an automated driving switch.).
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 9304513 (Ichikawa et al.), US 2007/0156331 (Terada et al.), and US 2019/0056732 (AOI et al.) as applied to claim 1 above, and further in view of US 2015/0300832 (Moore et al). 
With respect to claim 2
The combination of Ichikawa, Terada, and AOI does not specifically teach:
wherein the temporary destination setter displays, on a display device installed in the subject vehicle, a temporary destination selection screen showing a plurality of locations as candidates of the temporary destination, and determines, as the temporary destination, one of the candidates of the temporary destination based on an operation performed on the temporary destination selection screen.
However Moore teaches:
wherein the temporary destination setter displays, on a display device installed in the subject vehicle (see at least Fig 9-11 and 24; #2410 and #2415; and ¶0177; Discussing a displaying information in a vehicle.), a temporary destination selection screen showing a plurality of locations as candidates of the temporary destination (see at least Fig 9-11; #917 and #920; and ¶0103-105; Discussing displaying a list of destinations.), and determines, as the temporary destination, one of the candidates of the temporary destination based on an operation performed on the temporary destination selection screen (see at least Fig 9; #910; and ¶0109; Discussing that the user can select one of the destinations.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Ichikawa, Terada, and AOI by having the temporary destination setter displays, on a display device installed in the subject vehicle, a temporary destination selection screen showing a plurality of locations as candidates of the temporary destination, and determines, as the temporary destination, one of the candidates of the temporary destination based on an operation performed on the temporary destination selection screen as taught by Moore because doing so would allow the user to more easily select the desired destination.  Thus making the system easier to use.
With respect to claim 3
 The combination of Ichikawa, Terada, and AOI does not specifically teach:
a travel history storage configured to store a travel history data for a travel history of the vehicle including a road on which the subject vehicle has  traveled, wherein the temporary destination setter determines a candidate location of the temporary destination based on the travel history data stored in the travel history storage.  
However Moore teaches:
a travel history storage configured to store a travel history data for a travel history of the vehicle including a road on which the subject vehicle has  traveled (see at least Fig 25; #2510; and ¶0105; The Examiner notes that notes that it would have been obvious to one of ordinary skill in the art at the time the invention as filed to store the previous position information in memory.), wherein the temporary destination setter determines a candidate location of the temporary destination based on the travel history data stored in the travel history storage (see at least Fig 25; #2510; and ¶0105; Discussing using previous destinations to determine the predicted the current destination.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Ichikawa, Terada, and AOI by having a travel history storage configured to store a travel history data for a travel history of the vehicle including a road on which the subject vehicle has  traveled, wherein the temporary destination setter determines a candidate location of the temporary destination based on the travel history data stored in the travel history storage as taught by Moore because doing so would allow the user to more easily select the desired destination.  Thus making the system easier to use.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 9304513 (Ichikawa et al.) in view of US 2007/0156331 (Terada et al.)
With respect to claim 6
Ichikawa teaches: An auto-drive apparatus (see at least Fig 1; #1; and col. 5 lines 10-20) comprising:
a destination obtainer configured to obtain (see at least Fig 1; #3; and col. 5 lines 12-19), using a processor (see at least Fig 1; #5; and col. 5 lines 16-20),  a travel destination of a subject vehicle (see at least Fig 1; #3; and col. 5 lines 12-19; Discussing a destination setting unit.);
an auto-drive processor configured to control (see at least Fig 1, 2, 4, and 6; #5 and #6, S12, S22, and S32; and col. 6 line 14-25), using a processor (see at least Fig 1; #5; and col. 5 lines 16-20), an auto-drive of the vehicle toward the travel destination obtained by the destination obtainer (see at least Fig 1, 2, 4, and 6; #5 and #6, S12, S22, and S32; and col. 6 line 14-25; Discussing generating a rout to the distinction and autonomously driving the vehicle along the route.);
a condition determiner configured to determine (see at least Fig 1; #2; and col. 5 lines 20-35), using a processor (see at least Fig 1; #5; and col. 5 lines 16-20), whether an auto-drive start condition is satisfied based on an input signal from a device disposed in the vehicle (see at least Fig 1; #2; and col. 5 lines 20-35; Discussing an automated driving switch.), wherein the auto-drive start condition is a condition to start the auto-drive of the vehicle (see at least Fig 1; #2; and col. 5 lines 20-35; Discussing an automated driving switch.); and
a temporary travel direction setter configured to set (see at least Fig 1, 2; #53, #54, S14-18; and col. 6-7 lines 35-50), using a processor (see at least Fig 1; #5; and col. 5 lines 16-20), a travel direction of the vehicle on a nearby road that is nearest or proximate to a current position of the vehicle according to a preset rule in response to no travel destination having been obtained by the destination obtainer after to the condition determiner determining that the  auto-drive start condition has been satisfied (see at least Fig 1, 2; #53, #54, S14-18; and col. 6-7 lines 35-50; Discussing determining a the travel direction when no destination is set. The Examiner notes that this language is being interpreted to mean that no destination from the destination obtainer is received prior to the auto-drive start condition. ), wherein 
the auto-drive processor starts the auto-drive on the nearby road in which the vehicle travels in a travel direction that is set by the temporary travel direction setter in response to no travel destination having been obtained by the destination obtainer after to the condition determiner determining that the auto-drive start condition has been satisfied (see at least Fig 1, 2; #53, #54, S14-18; and col. 6-7 lines 35-50; Discussing determining a the travel direction when no destination is set.),
Ichikawa does not specifically teach:
wherein the start condition is a condition to start the vehicle in a stop state; 
In other words Ichikawa does not specifically teach that the system starts when the vehicle is started.  However it would have been obvious to one of ordinary skill in the art at the time the invention was filed that the process taught by Ichikawa could be performed when the vehicle starts and autonomous drive is requested with no destination.  Specifically Terada teaches:
wherein the start condition is a condition to start the vehicle in a stop state; (see at least Fig 6; S101-103; and ¶0067-68; Discussing staring the navigation process when the vehicle is turned on and requested by the operator.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teaching of Ichikawa by having the start condition be a condition to start the vehicle in a stop state as taught by Terada, because doing so would allow the system to begin navigating sooner (see Terada Abstract).  Thus saving the user time.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 9304513 (Ichikawa et al.) and US 2007/0156331 (Terada et al.) as applied to claim 1 above, and further in view of US 2019/0056732 (AOI et al.). 
With respect to claim 7
The combination of Ichikawa and Terada does not specifically teach:
an occupant state recognizer configured to determine whether a driver's seat occupant sitting in a driver's seat of the vehicle is capable of performing a drive operation based on a sensor data from an occupant sensor that detects an occupant state of the driver's seat occupant in the driver’s seat, 
wherein
the auto-drive processor performs a drive authority delegation process for delegating a drive authority to the driver's seat occupant when the destination is not set when the vehicle arrives at the temporary destination and the occupant state recognizer determines that the driver's seat occupant is in a capable state for performing the drive operation, and 
the auto-drive processor performs the auto-drive of the vehicle to a nearest safe area that is nearest to the temporary destination and stops the vehicle when the occupant state recognizer determines that the driver's seat occupant is not in the capable state for performing the drive operation.
However AOI teaches:
an occupant state recognizer (see at least Fig 2 and 3; #13, #22, and #23, and ¶0128-137) configured to determine whether a driver's seat occupant sitting in a driver's seat of the vehicle (see at least Fig 2 and 3; #13, #22, and #23, and ¶0128-137) is capable of performing a drive operation (see at least Fig 2 and 3; #13, #22, and #23, and ¶0128-137) based on a sensor data from an occupant sensor  (see at least  that detects an occupant state of the driver's seat occupant in the driver’s seat (see at least Fig 2; #13, #22, and #23, and ¶0125-128) 
wherein 
the auto-drive processor performs a drive authority delegation process for delegating a drive authority to the driver's seat occupant when the destination is not set when the vehicle arrives at the temporary destination and the occupant state recognizer determines that the driver's seat occupant is in a capable state for performing the drive operation (see at least Fig 1 and 2; #14, Z1, and Z2; and ¶0146-152), and 
the auto-drive processor performs the auto-drive of the vehicle to a nearest safe area that is nearest to the temporary destination and stops the vehicle when the occupant state recognizer determines that the driver's seat occupant is not in the capable state for performing the drive operation (see at least Fig 1; Z1, Z2, and #14; and ¶0155-157).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Ichikawa and Terada by having occupant state recognizer configured to determine whether a driver's seat occupant sitting in a driver's seat of the vehicle is capable of performing a drive operation based on a sensor data from an occupant sensor .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9304513 (Ichikawa et al.), US 2007/0156331 (Terada et al.), and US 2019/0053732 (AOI et al.) as applied to claim 1 above, and further in view of US 2015/0276412 (Cudak et al.). 
With respect to claim 8 
Ichikawa teaches:
performs the auto-drive of the vehicle along the planned excursion route (see at least Fig 1, 2, 4, and 6; #5 and #6, S12, S22, and S32; and col. 6 line 14-25; Discussing generating a rout to the distinction and autonomously driving the vehicle along the route.).
The combination of Ichikawa, Terada, and AOI does not specifically teach:
a boarding purpose identifier configured to identify, using a processor, a boarding purpose of the vehicle occupant based on an operation by the vehicle occupant when the auto-drive of the vehicle in a destination-not-set state is performed by the auto-drive processor, wherein the auto-drive processor plans an excursion route that provides the vehicle occupant with a suitable travel time according to the boarding purpose identified by the boarding purpose identifier. 
However Cudak teaches:
a boarding purpose identifier configured to identify (see at least Fig 2 and 3; S54 and #79; and ¶0034), using a processor, a boarding purpose of the vehicle occupant based on an operation by the vehicle occupant when the auto-drive of the vehicle in a destination-not-set state is performed by the auto-drive processor (see at least Fig 2 and 3; S54 and #79; and ¶0034; Also see rejection to claim 1 regarding destination-not-set state.), 
wherein the auto-drive processor plans an excursion route that provides the vehicle occupant with a suitable travel time according to the boarding purpose identified by the boarding purpose identifier (see at least Fig 2 and 3; S56-60 and #81-83; and ¶0036-38).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Ichikawa, Terada, . 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 9304513 (Ichikawa et al.), US 2007/0156331 (Terada et al.), and US 2019/0056732 (AOI et al.) as applied to claims 1 above, and further in view of US 2017/0008490 (Sako et al.) 
 With respect to claim 9
The combination of Ichikawa, Terada, and AOI does not specifically teach
an authority data storage configured to store authorization data for an auto-drive authorized person who is authorized to start the auto-drive of the vehicle by the auto-drive processor; and an occupant determiner configured to determine, using a processor, whether the authorized person is on board of the vehicle based on the authority data stored in the  authority data storage, wherein the auto-drive start condition includes a criterion of whether the occupant determiner has determined that the auto-drive authorized person is on board.
However Sako teaches:
an authority data storage configured to store authorization data for an auto-drive authorized person who is authorized to start the auto-drive of the vehicle by the auto-drive processor (see at least Fig 14; S222-227; and ¶0189-192); and 
an occupant determiner configured to determine (see at least Fig 14; S222-227; and ¶0189-192), using a processor, whether the authorized person is on board of the vehicle based on the authority data stored in the  authority data storage (see at least Fig 14; S222-227; and ¶0189-192), 
wherein the auto-drive start condition includes a criterion of whether the occupant determiner has determined that the auto-drive authorized person is on board (see at least Fig 14; S227-229; and ¶0192-194).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Ichikawa, Terada, and AOI by having an authority data storage configured to store authorization data for an auto-drive authorized person who is authorized to start the auto-drive of the vehicle by the auto-drive processor; and an occupant determiner configured to determine whether the authorized person is on board of the vehicle based on the authority data stored in the  authority data storage, wherein the auto-drive start condition includes a criterion of whether the occupant determiner has determined that the auto-drive authorized person is on board as taught by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MICHAEL F. WHALEN
Examiner
Art Unit 3665



/M.F.W./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665